Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                          UNITED STATES COURT DISTRICT COURT

                                   DISTRICT OF OREGON

JENNIFER D. WEIR,
                                                    Civil No. 6:18-cv-00356-MK
                   Plaintiff,
                                                    ORDER APPROVING ATTORNEY
       vs.                                          FEES PURSUANT TO 42 U.S.C. §406(b)

Commissioner of Social Security
Administration,

                  Defendant.
____________________________________

       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff’s Motion is hereby granted in the sum of $18,027.50 in attorney fees, out of which

Plaintiff’s attorney will refund to Plaintiff Equal Access to Justice (“EAJA”) fees already

received by counsel in the amount of $8064.00, as full settlement of all claims for attorney fees

pursuant to 42 U.S.C. §406(b). Defendant shall pay this amount to Plaintiff’s counsel, Drew L.


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                                 1
Johnson, PC, 1700 Valley River Dr., Eugene, OR 97401, less an administrative assessment

pursuant to 42 U.S.C. 406(d). There are no other costs.

       IT IS SO ORDERED this day of June 27, 2019



                                            s/ Mustafa T. Kasubhai
                                            MUSTAFA T. KASUBHAI
                                            United States Magistrate Judge



PRESENTED BY:

By:    /s/ SHERWOOD J. REESE
       Sherwood J. Reese, OSB #144130
       Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                       2
